257 F.2d 655
103 U.S.App.D.C. 277
Samuel W. CLARK, Appellant,v.Alan W. PAYNE, et al., as Members of the Alcoholic BeverageControl Board for the District of Columbia, HarryFriedman, Appellees.
No. 14286.
United States Court of Appeals District of Columbia Circuit.
Argued May 28, 1958.Decided June 12, 1958, Petition for Rehearing In Banc DeniedSept. 9, 1958.

Mr. Samuel W. Clark, appellant pro se.
Mr. Hubert B. Pair, Asst. Corp. Counsel for the District of Columbia, with whom Messrs. Chester H. Gray, Corp. Counsel, Milton D. Korman, Principal Asst. Corp. Counsel, and William W. Pavis, Asst. Corp. Counsel, were on the brief, for appellees Payne, and others as members of the Alcoholic Beverage Control Board for the District of Columbia.
Mr. Morris D. Schwartz, Washington, D.C., with whom Messrs. Philip P. Marenberg and Martin S. Becker, Washington, D.C., were on the brief, for appellee Friedman.
Before WILBUR K. MILLER, FAHY and BURGER, Circuit Judges.
PER CURIAM.


1
Assuming without deciding that appellant has standing to sue,1 we find no error in the action of the District Court.


2
Affirmed.



1
 Appellant requested this court to pass on both his standing to sue and on the merits